From:               Turetsky, Samantha (Law)
To:                 "Bryan Glass"
Subject:            Zabar-Defendants" First Set of Discovery Responses and Objections
Date:               Wednesday, January 30, 2019 6:35:17 PM
Attachments:        Zabar-Defendants" Responses and Objections to Plaintiff"s Interrogs..pdf
                    Zabar-Protective Order.pdf
                    Zabar-Defendants" Resp, and Objs. to Pl"s First Doc Requests.pdf



Hi Bryan,

Attached please find: (1) Defendants’ First Set of Responses and Objections to Plaintiff’s
Interrogatories (2) Defendants’ First Set of Responses and Objections to Plaintiff’s Document
Requests, and (3) Judge Gardephe’s Protective Order for your signature. Once the Protective Order
is executed and so ordered I will provide documents for response #78. I have also placed in the mail
the Defendants’ Responses and Objections.

The documents are too large to send via e-mail so I will have a CD of the documents delivered to
your office. If you would like a hard copy printed and mailed, please let me know.

Thanks,

Samantha P. Turetsky
Assistant Corporation Counsel
Labor and Employment Division
New York City Law Department
100 Church Street, Room 2-316
New York, NY, 10007
(212) 356-2451
sturetsk@law.nyc.gov

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it is addressed and
may contain CONFIDENTIAL or PRIVILEGED material. Any unauthorized review, use, disclosure or distribution is prohibited.
If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original
message. If you are the intended recipient but do not wish to receive communications through this medium, please so
advise the sender immediately.
